EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to communication filed on 12/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Allowable Claims
Claims 1 and 6 are allowed over the prior art of record.
Claims 2-4 and 7-9 are cancelled in the reply filed on 12/28/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 Claim 1. ---An apparatus for removing blackheads and providing skin care treatments comprising:

wherein said first opening and said second opening are bended about 45 degrees from an axial axis; and
wherein said first opening further comprises a vacuum tip that is detachable and said second opening further comprises a massage metal plate; 
said apparatus further comprises a vacuum pump, a CPU, and a PCB that are all disposed within said compartment; 
wherein said vacuum tip further comprises a vacuum filter that is disposed in between said vacuum tip and said vacuum pump;
wherein said vacuum pump is controlled by said CPU and said PCB; 
wherein said funnel body further comprises a smart switch disposed on the outside wall thereof; and
wherein said smart switch is wired to and controlled by said CPU and said PCB; 
wherein said apparatus further comprises a lithium battery that powers said PCB, said CPU, and said pump; 
wherein said funnel body further comprises vent pores; 
wherein said apparatus further comprises a status light made of a LED that is wired to and controlled by said CPU and said PCB, and powered by said lithium battery; 

wherein said apparatus further comprises a focus light made of a LED that illuminates a treated skin area and is wired to and controlled by said CPU and said PCB, and powered by said lithium battery; 
wherein said apparatus further comprises a radiator and a thermoelectric semiconductor chip; 
wherein said thermoelectric semiconductor chip is wired to and controlled by said CPU and said PCB; 
wherein said thermoelectric semiconductor chip is wired to said radiator; 
wherein said thermoelectric semiconductor chip, when powered Application No.: 16/295,839Page 3Art Unit: 3781on, makes said radiator warm or cool; and
wherein said radiator is disposed underneath said massage metal plate.---

Claim 6. ---A method for removing blackheads and providing skin care treatments comprises: 
[[P]]providing a funnel body that comprises a compartment, a first opening and a second opening; 
[[B]]bending said first opening and said second opening about 45 degrees from an axial axis of said funnel body; 
[[P]]providing said first opening with a vacuum tip that is detachable; 
[[P]]providing said second opening with a massage metal plate; 
providing a vacuum pump, a CPU, and a PCB that are all disposed within said compartment; 
[[P]]providing said vacuum tip which comprises a vacuum filter that is disposed in between said vacuum tip and said vacuum pump; 
[[C]]controlling said vacuum pump with said CPU and said PCB; 
[[P]]providing said funnel body which comprises a smart switch disposed on an outside wall thereof; 
[[W]]wiring said smart switch to and controlling it by said CPU and said PCB; 
[[P]]providing a lithium battery that powers said PCB, said CPU, and said pump; [[P]]providing said funnel body which comprises vent pores; 
[[P]]providing a status light made of a LED that is wired to and controlled by said CPU and said PCB, and powered by said lithium battery; 
providing a gyroscope that detects which skin care tool is being used; 
providing a focus light made of a LED that illuminates a treated skin area and is wired to and controlled by said CPU and said PCB, and powered by said lithium battery;
wherein providing said apparatus which comprises a radiator and a thermoelectric semiconductor chip; 
wherein wiring said thermoelectric semiconductor chip to and controlling it by said CPU and said PCB; 
wherein wiring said thermoelectric semiconductor chip to said radiator;Application No.: 16/295,839Page 4 and
Art Unit: 3781wherein placing said radiator underneath said massage metal plate. ---

Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Rodan (US PGPUB 20200222269) in view of He (CN 209033281), Giraud (US PGPUB 20140142472), Zhou (US PGPUB 20160331308), Huyn (US PGPUB 20180126160), Alexander (US PGPUB 20200253811), Wu (US PGPUB 20060253078), and Jablow (US PGPUB 20200179220).
Rodan in view of He, Giraud, Zhou, Huyn, Alexander, Wu, and Jablow, while disclosing an apparatus for removing blackheads and providing skin care treatments, fails to disclose or reasonably suggest alone or in combination, a radiator and a thermoelectric semiconductor chip; wherein said thermoelectric semiconductor chip is wired to and controlled by said CPU and said PCB; wherein said thermoelectric semiconductor chip is wired to said radiator; wherein said thermoelectric semiconductor chip, when powered on, makes said radiator warm or cool; and wherein said radiator is disposed underneath said massage metal plate.
This limitation not disclosed or rendered obvious by Rodan in view of He, Giraud, Zhou, Huyn, Alexander, Wu, and Jablow imparts a novel and non-obvious function of the claimed device, namely, making the massage metal plate warm or cool depending on the massage functions the user chooses so that the user can use the warm and cool massage functions for a preexisting irritation or stressed skin condition, as suggested by Applicant in at least in pg. 9, lines 17-22 and pg. 12, lines 7-9 of the specification, as originally filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




       /NHU Q. TRAN/       Examiner, Art Unit 3781                                                                                                                                                                                                       
       /ANDREW J MENSH/       Primary Examiner, Art Unit 3781